UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4349


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALFONZO TAFT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (4:05-cr-00087-BO-1)


Submitted:    October 20, 2008              Decided:   November 10, 2008


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Long, POYNER & SPRUILL LLP, Raleigh, North Carolina,
for Appellant.   George E. B. Holding, United States Attorney,
Anne M. Hayes, Jennifer May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfonzo        Taft    pled   guilty      to     being    a    felon     in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2006).     The district court declined to sentence Taft under the

Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e) (2006),

finding   he     lacked    the    requisite    three    prior      convictions      for

serious drug offenses.            The Government appealed, challenging the

district court’s decision not to designate Taft an armed career

criminal.        Agreeing with the Government and finding Taft did

have the requisite three prior convictions, this court vacated

Taft’s sentence and remanded the case to the district court for

resentencing      in   conformity     with    the   ACCA.         United   States    v.

Taft, 250 F. App’x 581, 582 (4th Cir. 2007) (No. 06-5267) (“Taft

I”).

            On remand for resentencing, Taft renewed his objection

to the armed career criminal designation, asserting two of his

prior convictions were not for separate offenses.                      The district

court   overruled      Taft’s      objection    and     sentenced      him    to    180

months’ imprisonment, the statutory mandatory minimum sentence.

Taft appeals the 180-month sentence imposed on remand.

            In     this    appeal,    Taft    challenges       his    armed    career

criminal designation on the ground that he did not have three

prior   convictions        for    separate    serious      drug    offenses.        The

Government       asserts    that    Taft’s    claim     is    foreclosed      by    the

                                          2
decision in Taft I.        We agree with the Government.                 In Taft I,

we held the district court should have designated Taft an armed

career   criminal,   and    remanded       the    case    for     resentencing    in

accordance with that conclusion.                 Taft I, 250 F. App’x 582.

Thus, we find Taft’s claim is barred by the law of the case

doctrine and that none of the exceptions to the doctrine apply.

See United States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999)

(discussing doctrine and exceptions thereto); Sejman v. Warner-

Lambert Co., 845 F.2d 66, 69 (4th Cir. 1988).

           Accordingly, we affirm Taft’s sentence.                       We dispense

with oral argument because the facts and legal contentions are

adequately   presented     in   the   materials          before    the    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                       3